


110 HR 1802 IH: Keeping Small Businesses Healthy Act

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1802
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable tax credit to small businesses for the costs of qualified health
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Small Businesses Healthy Act
			 of 2007.
		2.Refundable credit
			 for small businesses providing health insurance coverage for employees
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Small business
				health insurance expenses
						(a)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				percentage of the amounts paid during the taxable year by the taxpayer for
				qualified health insurance for employees of the taxpayer and spouses and
				dependents of such employees.
						(b)Applicable
				percentageThe applicable percentage shall be determined in
				accordance with the following table:
							
								
									
										Total number of employees of
						taxpayer:    The applicable percentage is:
										
									
									
										25 or fewer60 percent
										
										26 to 10040 percent
										
										101 or more0 percent.
										
									
								
							
						(c)LimitationsThe
				credit allowed under this section shall be zero for any taxable year if—
							(1)less than 65
				percent of the cost of the coverage (without regard to this section) for such
				year is borne by the employer,
							(2)the plan provides
				qualified health insurance to less than 75 percent of the employees of the
				employer for such year,
							(3)the percentage of
				the cost of the coverage (without regard to this section) for such year which
				is borne by the employer is less than the percentage of the cost of such
				coverage for any prior year which was borne by such employer, or
							(4)the health
				benefits provided under the plan for such year are less than the health
				benefits provided under the plan for any prior year.
							(d)Self-employed
				individualsFor purposes of this section, a self-employed
				individual (within the meaning of section 401(c)) shall be treated as an
				employee.
						(e)Qualified health
				insuranceFor purposes of this section, the term qualified
				health insurance means insurance which constitutes medical care (as
				defined in section 213(d)); except that such term shall not include any
				insurance if substantially all of its coverage is of excepted benefits
				described in section 9832(c).
						(f)Aggregation
				ruleFor purposes of this section, all persons treated as a
				single employer under subsection (a) or (b) of section 52 or subsection (n) or
				(o) of section 414 shall be treated as one
				person.
						.
			(b)Denial of double
			 benefitSection 280C of such Code is amended by adding at the end
			 the following new subsection:
				
					(f)Credit for small
				business health insurance expenses
						(1)In
				generalNo deduction shall be allowed for that portion of the
				expenses (otherwise allowable as a deduction) taken into account in determining
				the credit under section 36 for the taxable year which is equal to the amount
				of the credit determined for such taxable year under section 36(a).
						(2)Controlled
				groupsPersons treated as one person under section 36(f) shall be
				treated as one person for purposes of this
				section.
						
			(c)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following new items:
					
						
							Sec. 36. Small business cost of providing
				health insurance coverage for employees.
							Sec. 37. Overpayment of
				taxes
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
